That the Justices committed error, in the respects mentioned in the first and second grounds of complaint, is manifest. The debt sworn to by Mahone greatly exceeded their jurisdiction, which is limited.by Law to demands not exceeding thirty dollars. The affidavit of Mahone, therefore, which originated the summons of garnishment, in itself, proved that he was not entitled to the summons. The sum due from the garnishee equally exceeded their jurisdiction. Nor could they rightfully possess themselves of jurisdiction over the indebtedness of the garnishee, by the imaginary division of it into parts sufficiently small to be severally embraced within the scope of their authority. The mode of bringing in the garnishee with a view to his being charged with several judgments, viz. by a summons requiring him to appear and answer in. a single case, was also informal and irregular.
It is useless to pursue the third assignment of error.
The motion to reverse the proceedings of the Court below, and to have a new trial ordered, is granted.
MARSHALL J. WELLBORN, j. s. c. c. c.